Citation Nr: 1309686	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-19 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for liver disability, to include hepatitis and cirrhosis.

3.  Entitlement to service connection for a back disability. 

4.  Entitlement to service connection for psychiatric disability.

5.  Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.





WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to March 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.   

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in January 2012; a transcript of the hearing is associated with the claims files.

At the January 2012 hearing, the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for spots on lungs was raised.  This issue has not been adjudicated by the RO.  Accordingly, the Board refers the issue to the RO for appropriate action.


REMAND

Additional development is required before the issues on appeal can be adjudicated.  

Regarding his current hepatitis, the Veteran contends that it had its onset during service.  During the January 2012 hearing before the Board, the Veteran testified that he believed that he was discharged early from service due to his hepatitis.  He also contends that he has cirrhosis and that it either began during service or is related to his hepatitis.

Service treatment records dated from November 1975 through January 1976 indicate diagnoses of chronic persistent hepatitis.  A November 1975 record shows that the Veteran was hospitalized as a result of his hepatitis.  A January 1976 record shows that the Veteran was discharged from the hospital in early December 1975, and indicates that the Veteran had been followed in the clinic for persistently elevated enzymes; however, due to acute elevation of enzymes, was readmitted for evaluation in January 1976.  A subsequent January 1976 record notes a clinical evaluation which indicates, "Hepatitis probably a result of drug use.  Hepatitis and drug use co-exist.  Cause and effect relationship not definite."  The Veteran separated from service in March 1976; a report of the separation physical examination is not of record. 

Following separation from active service, the Veteran's VA clinical records show a reported history of hepatitis in service and treatment for right upper quadrant and flank pain.  In September 1976, he sought treatment for pain in the right upper quadrant, and reported a history of hepatitis in October 1975; upon evaluation, recurrent hepatitis was ruled out.  In October 1976, the Veteran's laboratory test results were normal and he was told to abstain from alcohol.  In January 1977, he reported pain in his liver, as well as a history of hepatitis.  In June 1977, he reported pain in his right flank; evaluation revealed no diagnosis.  In October 1977, he reported pain in his right flank and a history of hepatitis.  

Several years subsequent to separation from active service, VA clinical records indicate diagnoses of hepatitis C and a liver condition.  In May 2007, abnormal laboratory results were indicative of hepatitis C.  Records dated from June 2007 through January 2008 indicate diagnoses and treatment for hepatitis C.  Records dated in 2007 demonstrate evaluation for a liver condition associated with hepatitis C.  A June 2007 record indicates the Veteran was counseled extensively on abstaining from alcohol consumption; at the time, the Veteran reported that he had not consumed alcohol in three years.  A July 2007 echogram of the abdomen disclosed diffuse fatty infiltration of the liver.    

VA's duty to assist a veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  In light of the Veteran's history of hepatitis and elevated enzymes during service, and the fact that the Veteran has never had a VA examination, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of all liver disorders present during the period of the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Further, with respect to risk factors, the VA examiner must consider the Veteran's exposure to such during service, to include a possible association between the Veteran's in-service diagnosis of hepatitis and drug use noted in the aforementioned service treatment record.  In this regard, VA has an affirmative duty to gather the evidence necessary to render an informed decision on a claim, even if that means gathering and developing negative evidence.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  

Finally, regarding all of the issues currently on appeal, the most recent outpatient treatment record of record is dated in December 2008; however, the Veteran appears to receive ongoing treatment from VA, as noted by his representative in a February 2013 brief.  On remand, the RO or Appeals Management Center (AMC) must attempt to obtain any VA outpatient treatment records from the VA Medical Center in Gainesville, Florida from December 2008 to the present.  See 38 C.F.R. § 3.159.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The AMC or RO must undertake all necessary development to obtain and associate with the record all outstanding records of pertinent medical treatment, to include any pertinent treatment records from the VA Medical Center in Gainesville, Florida for the period since December 2008.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative so notified.

2.  Thereafter, the RO or the AMC should arrange for the Veteran to be examined by a physician with sufficient expertise to determine the etiology of all liver disorders present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner in conjunction with the examination. 

Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should state an opinion with respect to each liver disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during service, is otherwise etiologically related to service, or was caused or permanently worsened by service-connected disability.

The examiner must identify all of the Veteran's potential risk factors for contracting hepatitis C, to include whether those risk factors occurred prior to, during, or subsequent to service.  The examiner is instructed to obtain a complete history from the Veteran during examination and must also consider the January 1976 service treatment record which indicates "Hepatitis probably a result of drug use.  Hepatitis and drug use co-exist.  Cause and effect relationship not definite."  To the extent possible, the examiner must explain which of the reported hepatitis risk factors is the most likely cause of the Veteran's current Hepatitis C.

The examiner must discuss the significance of the in-service diagnosis of hepatitis and whether that diagnosis represented a chronic disability that would have had residuals following separation from service, or whether it was instead an acute and transitory condition that would not have involved later post-service manifestations.  In this regard, the examiner must address the post-service VA clinical records dated from September 1976 through June 1977, which demonstrate complaints of right upper quadrant and flank pain but do not show a diagnosis of hepatitis.  

The rationale for all opinions expressed must also be provided.  If any required opinion cannot be provided, the examiner should explain why.

3.  The RO or AMC should ensure that the Veteran is provided with adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims files if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The RO or AMC should also undertake any other development it determines to be warranted.

5.  Then, the claims must be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or AMC should issue to the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response before the claims files are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

